Dear Deputy LaBorde:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You inquire whether a chief deputy tax assessor or deputy tax assessor may also hold the position of police juror.  We respond in the negative, as the simultaneous holding of these particular offices is prohibited by the Dual Officeholding and Dual Employment laws of our state.  LSA-R.S. 42:63(D) provides, in part:
     ". . . In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court."
Based on the foregoing, it is the opinion of this office that the law prohibits a tax assessor or deputy tax assessor from simultaneously holding the office of police juror.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0164E